Response to Arguments

    PNG
    media_image1.png
    570
    477
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    612
    532
    media_image2.png
    Greyscale

Takahashi et al. (US 20190289531) teaches sending (base  station, Fig.3-10), information to a terminal device (User equipment), wherein the information is used to indicate whether a cell corresponding to system information ([0042] The user equipment 20 receives broadcast information (for example, MIB and/or SIB) transmitted from the base station 10) to be sent is the cell which the terminal device cannot camp on or the cell which the terminal device has capability to camp on ([0042]-[0043] determination result in step S104 indicates that the user equipment 
sending (base station), first type system information used by the terminal device (user equipment) to perform cell detection, wherein the first type system information is the system information for the cell which the terminal device cannot camp on (Fig.3-10, [0042]-[0043] determination result in step S104 indicates that the user equipment 20 can connect to the cell, cell selection/cell reselection ("/" means "or") defined in Non-Patent Document 1, for example, is executed and the user equipment 20 camps on the cell. When the determination result in step S104 indicates that the user equipment 20 cannot connect to the cell); and 
sending, second type system information for the terminal device to perform cell access, wherein the second type system information is the system information for the cell which the terminal device has capability to camp on (Fig.3-10, [0042]-[0043] determination result in step S104 indicates that the user equipment 20 can connect to the cell, cell selection/cell reselection ("/" means "or") defined in Non-Patent Document 1, for example, is executed and the user equipment 20 camps on the cell. When the determination result in step S104 indicates that the user equipment 20 cannot connect to the cell).

/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641